Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021, has been entered.  

2. 	The amendment filed April 1, 2021, is acknowledged and has been entered. Claims 34-38 have newly added.    

3.  	Claims 1-3, 9-23 and 25-38 are pending and are under examination.

4.         Claims 18-22, 25 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election has been treated as an election without traverse.


5.         Claims 1-3, 9-17, 23, 26-27 and 30-38 are under consideration.  

Grounds of Rejection Withdrawn

6.	The previous grounds of rejection under 35 USC 103 have been obviated by the declaration of Dr. Heywood filed April 1, 2021.   In particular, this declaration states that “It was understood that the assembly of the CH1 and CL would not directly impact the pairing of the VL and SH in the separate scFvs” (see page 39) and that “As of 2014, the skilled person would have expected that a Ig-2xscFv could form aggregates, and that adding an extra-disulfide bond to the scFvs in the construct would lead to the 


7.	The information disclosure statements have been considered.

New Claim Objections


8.	Claim 37 is objected to for not ending in a period.

New Claim Rejections-35 U.S.C. § 112

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


11.	Claims 12-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 12-13 are indefinite in reciting position VH44 and VL100 in the claims as these terms are relative which renders the claims indefinite.  The claims do not define a reference sequence and therefore, these limitations lack antecedent basis and the claims do not provide a numbering system used for the positions either.   The designation of the recited position is relative in nature because different sequences can have different lengths and position 44 may have different meanings.  Further, antibodies may be 
	It is suggested that applicant amend the claims to include a reference numbering system or sequence with such positions to overcome this rejection.
Claim 17 is indefinite in the recitation of “the three binding domains bind different antigens”.  In this case, claims 1 and 16 do not recite a three binding domains per se, so this recitation lacks proper antecedent basis and it cannot be determined which (if any) binding domains are being referred to.  For example, while V2 might be a binding domain, it is not necessarily a binding domain, so it is unclear which binding domains are being referred to.  Furthermore, a single binding domain may bind to multiple antigens, so even though the antibody is tri-specific, it need not comprise three binding domains. Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    
	It is suggested that applicant could amend  to recite wherein said VH/VL, V1 and V2  are each binding domains and wherein each of the three binding domains bind different antigens to overcome this rejection.


12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claims 9 and 10 depend from clam 1 and in claim 1 the dsscFv of V1 and V2 is linked to X and Y.  As a dsscFv comprises a light chain variable domain and a heavy chain variable domain either the light chain variable domain or the heavy chain variable domain of the dsscFv in claim 1 is linked to X and Y already, so claims .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Conclusion

13.	Claims 1-3, 11, 14-16, 23, 26-27, 30-36 and 38 are allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is 571-272-9935.  The examiner can normally be reached Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
January 28, 2022